        Case: 3:20-cv-01137-bbc Document #: 6 Filed: 01/15/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
CHRISTOPHER A. GROVER,
                                                             OPINION AND ORDER
                           Plaintiff,
                                                                 20-cv-1137-bbc
              v.

DR. JEFF HOLMGREN,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Christopher Grover, who is incarcerated at the Jackson Correctional

Institution, has filed a proposed civil action in which he alleges that his former psychiatrist,

defendant Dr. Jeff Holmgren, committed malpractice by misdiagnosing plaintiff with bipolar

disorder and prescribing plaintiff psychiatric medication he did not need following a car

accident in 2011. Plaintiff’s complaint is before the court for screening complaint under 28

U.S.C. § 1915A.

       I conclude that plaintiff cannot proceed on his claim in federal court. Plaintiff’s

medical malpractice claim is a state-law tort claim that he cannot bring in federal court

unless he were to show that the requirements for the court’s diversity jurisdiction are met.

Because plaintiff alleges that he and defendant are Wisconsin citizens, the requirements for

diversity jurisdiction are not met in this case. 28 U.S.C. § 1332.

       For these reasons, I will dismiss plaintiff’s complaint. If plaintiff wishes to sue

defendant for medical malpractice, he must do so in state court.




                                               1
        Case: 3:20-cv-01137-bbc Document #: 6 Filed: 01/15/21 Page 2 of 2




                                          ORDER

       IT IS ORDERED that plaintiff Christopher Grover’s complaint is DISMISSED for

lack of subject matter jurisdiction. The clerk of court is directed to enter judgment in favor

of defendant and close this case.

       Entered this 15th day of January, 2021.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              2
